Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  FABIOLA MUNOZ,

              Plaintiff,
  v.

  HOMETOWN BAR-B-Q #2, LLC and
  HOMETOWN BAR-B-Q, LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, FABIOLA MUNOZ, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues HOMETOWN BAR-B-Q #2, LLC

  and HOMETOWN BAR-B-Q, LLC (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, FABIOLA MUNOZ, is an individual over eighteen (18) years of age, with

  a residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.         At all times material, Defendant, HOMETOWN BAR-B-Q #2, LLC, owned and
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 2 of 12




  operated a place of public accommodation at 33505 S Dixie Hwy, Florida City, Florida 33034

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in the

  place of public accommodation in Miami-Dade County, Florida.

         6.      At all times material, Defendant, HOMETOWN BAR-B-Q #2, LLC, was a Florida

  Limited Liability Company, organized under the laws of the State of Florida, with its business

  headquarters in Key Largo, Florida.

         7.      At all times material, Defendant, HOMETOWN BAR-B-Q, LLC, owned and

  operated a commercial restaurant at 33505 S Dixie Hwy, Florida City, Florida 33034 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in the place of public

  accommodation in Miami-Dade County, Florida. HOMETOWN BAR-B-Q, LLC holds itself out

  to the public as “Sonny’s BBQ.”

         8.      At all times material, Defendant, HOMETOWN BAR-B-Q, LLC, was a Florida

  Limited Liability Company, organized under the laws of the State of Florida, with its business

  headquarters in Key Largo, Florida.

         9.        Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         10.     Although over twenty-nine (29) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         11.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive



                                                    2
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 3 of 12




  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         13.     Plaintiff, FABIOLA MUNOZ, is an individual with disabilities as defined by and

  pursuant to the ADA. FABIOLA MUNOZ uses a wheelchair to ambulate. FABIOLA MUNOZ is

  a paraplegic with a fracture of her T-12 that causes loss of use to her lower extremities. She is

  limited in her major life activities by such, including but not limited to walking and standing.

         14.     Defendant, HOMETOWN BAR-B-Q #2, LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         15.     Defendant, HOMETOWN BAR-B-Q, LLC, owns and operates a restaurant on the

  Commercial Property located at 33505 S Dixie Hwy, Florida City, Florida 33034, that is a place

  of public accommodation and operates, controls and maintains the interior of the business and the

  Commercial Property.

         16.     The subject Commercial Property is open to the public and is located in Miami-

  Dade County, Florida.

         17.     The individual Plaintiff visits the Commercial Property and business located within

  the Commercial Property, regularly, to include a visit to the Commercial Property and business

  located within the Commercial Property on or about January 5, 2021 encountering multiples ADA

  violations that directly affected her ability to use and enjoy the Commercial Property and the

  business located therein. She often visits the Commercial Property in order to avail herself of the

  goods and services offered there, and because it is approximately twelve (12) miles from her



                                                   3
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 4 of 12




  residence. She plans to return to the Commercial Property and the business located therein within

  two (2) months from the filing date of the complaint. More specifically Plaintiff intends to revisit

  on or before March 19, 2021.

         18.     Plaintiff resides nearby in a the same County and the same state as the Commercial

  Property and the business located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the business located within the Commercial Property for

  the intended purposes because of the proximity to her home and other businesses that she frequents

  as a patron, and intends to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months from the filing of this Complaint. More specifically

  Plaintiff intends to revisit on or before March 19, 2021.

         19.     The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue her patronage and use of the commercial premise and business located therein.

         20.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and the business located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered her safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, FABIOLA MUNOZ, and others

  similarly situated.

         21.     Defendant, HOMETOWN BAR-B-Q #2, LLC, owns and operates a place of public



                                                   4
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 5 of 12




  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104.      Defendant, HOMETOWN BAR-B-Q #2, LLC, is responsible for

  complying with the obligations of the ADA. Defendant, HOMETOWN BAR-B-Q, LLC, owns

  and operates a business and place of public accommodation as defined by the ADA and the

  regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant, HOMETOWN

  BAR-B-Q #2, LLC, is responsible for complying with the obligations of the ADA. The place of

  public accommodation that Defendants, HOMETOWN BAR-B-Q #2, LLC and HOMETOWN

  BAR-B-Q, LLC, own and operate is located at 33505 S Dixie Hwy, Florida City, Florida 33034.

         22.     Plaintiff, FABIOLA MUNOZ, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that she will continue to be subjected to discrimination at the

  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only to

  avail herself of the goods and services available at the Commercial Property, and business located

  within the Commercial Property, but to assure herself that the Commercial Property and business

  located within the Commercial Property are in compliance with the ADA, so that she and others

  similarly situated will have full and equal enjoyment of the Commercial Property, and business

  located within the Commercial Property without fear of discrimination.

         23.     Defendant, HOMETOWN BAR-B-Q #2, LLC, as landlord and owner of the

  Commercial Property, and HOMETOWN BAR-B-Q, LLC, as tenant and owner and operator of

  the business, are jointly and severally responsible and liable for all ADA violations listed in this



                                                   5
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 6 of 12




  Complaint.

         24.      Defendants have discriminated against the individual Plaintiff by denying her

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                       COUNT I – ADA VIOLATIONS
        AS TO HOMETOWN BAR-B-Q #2, LLC AND HOMETOWN BAR-B-Q, LLC

         25.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  24 above as though fully set forth herein.

         26.      Defendants, HOMETOWN BAR-B-Q #2, LLC and HOMETOWN BAR-B-Q,

  LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

  by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

  Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

  violations that Plaintiff encountered during her visit to the Commercial Property, include but are

  not limited to, the following:

               A. Access to Goods and Services

 i. The bar area provided at the facility does not comply with the standards. There is no lower

    portion of the counter provided, violating Section 5.2 of the ADAAG and Sections 226 & 902

    of the 2010 ADA Standards, whose resolution is readily achievable.

               B. Public Restroom

 i. The plaintiff could not exit the restroom area without assistance, as the required maneuvering

    clearance was not provided. Violation: trash bin encroaches over maneuvering clearance on the

    pull side of the door. Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

    Standards, whose resolution is readily achievable.


                                                    6
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 7 of 12




 ii. The plaintiff had difficulty closing the stall door, as it is missing pull handles. Violation: Toilet

     compartment (stall) door does not provide pull handles on both sides of the door near the latch.

     Sections 4.27.4 of the ADAAG and Sections 604.8.1.2 of the 2010 ADA Standards, whose

     resolution is readily achievable.

 iii. The plaintiff could not enter the stall restroom area without assistance, as the required

     maneuvering clearance was not provided. Violation: trash bin encroaches over maneuvering

     clearance on the pull side of the door. Section 4.13.6 of the ADAAG and Section 404.2.4 of the

     2010 ADA Standards, whose resolution is readily achievable.

 iv. The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors provided

     in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG and Section

     603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not wrapped.

     Violation: The lavatory pipes are not fully wrapped or maintained violating Section 4.19.4 of the

     ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi. The plaintiff could not use the lavatory without assistance, as does not provide knee clearance.

     Violation: Lavatory does not provide the required knee clearance above the finished floor to

     bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2 of the ADAAG and

     Section 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii. The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is mounted in

     a non-compliant location for the side wall. Violation: The grab bars do not comply with the

     requirements prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5 and

     609 of the 2010 ADA Standards, whose resolution is readily achievable.

viii. The plaintiff could not transfer to the toilet without assistance, as the side wall grab bar is



                                                      7
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 8 of 12




     mounted in a non-compliant location rear wall and does not provide the required length.

     Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 and

     Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

     resolution is readily achievable.

 ix. The plaintiff could not transfer to the toilet without assistance, as the paper towel dispenser is

     mounted at a non-compliant distance over the rear grab bar. Violation paper towel dispenser is

     mounted over the side wall grab bar, violating sections 609 of the 2010 ADA Standards, whose

     resolution is readily achievable.

  x. The plaintiff could not use the restroom without assistance, as the required water closet clear

     floor space was not provided due to the non-compliant side grab bar. Violation: Floor mounted

     side grab bar is encroaching over the water closet clear floor space, violating Sections 4.16.2 of

     the ADAAG and Sections 604.3 of the 2010 ADA Standards, whose resolution is readily

     achievable

 xi. The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

     the required location. Violation: The toilet paper dispenser is not mounted in accordance with

     Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

     whose resolution is readily achievable.

xii. The plaintiff could not use the toilet without assistance, as it is mounted outside the required

     distance from the side wall. Violation: Water closet is mounted in a non-compliant distance from

     the sidewall. Sections 4.16.2 of the ADAAG and Sections 604.2 of the 2010 ADA Standards,

     whose resolution is readily achievable.

xiii. The plaintiff could not use the coat hook without assistance, as it is not mounted at the required

     location. Violation: The coat hook is not mounted in accordance with Section 4.2.5 of the



                                                     8
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 9 of 12




    ADAAG and Section 308.2.1 of the 2010 ADA Standards, whose resolution is readily

    achievable.

                                RELIEF SOUGHT AND THE BASIS

         27.      The discriminatory violations described in Count I of this Complaint are not an

  exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of the

  Defendants’ places of public accommodation in order to photograph and measure all of the

  discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

  timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

  by virtue of the barriers' presence, which prevented Plaintiff, FABIOLA MUNOZ, from further

  ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

  Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

  with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

  remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         28.      The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ building(s),

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with



                                                    9
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 10 of 12




   Disabilities Act.

          29.      Defendants have discriminated against the individual Plaintiff by denying her

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          30.      Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

          31.      Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.



                                                      10
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 11 of 12




          32.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          33.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at 33505 S Dixie Hwy,

   Florida City, Florida 33034, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

                  WHEREFORE, The Plaintiff, FABIOLA MUNOZ, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §



                                                    11
Case 1:21-cv-20449-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 12 of 12




   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: February 2, 2021


                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                       12
